 Case 2:15-bk-27769-ER             Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57            Desc
                                    Main Document    Page 1 of 21


 1    Jeremy V. Richards (CA Bar No. 102300)
      Gail S. Greenwood (CA Bar No. 169939)
 2    Erin Gray (CA Bar No. 157658)
 3    PACHULSKI STANG ZIEHL & JONES LLP
      10100 Santa Monica Blvd., 13th Floor
 4    Los Angeles, California 90067-4100
      Telephone: 310/277-6910
 5    Facsimile: 310/201-0760
      Email: jrichards@pszjlaw.com
 6            ggreenwood@pszjlaw.com
 7            egray@pszjlaw.com

 8    Attorneys for Bradley D. Sharp, Plan Administrator under
      the Confirmed First Amended Chapter 11 Plan of
 9    Liquidation Dated January 31, 2018 for Liberty Asset
      Management Corporation
10

11
                                    UNITED STATES BANKRUPTCY COURT
12
                                     CENTRAL DISTRICT OF CALIFORNIA
13
                                           LOS ANGELES DIVISION
14
     In re:                                                  Case No.: 2: 15-bk-27769-ER
15
     CRYSTAL WATERFALLS, LLC,                                Chapter 11
16
                   Debtor and Debtor In Possession.          SUPPLEMENTAL DECLARATION OF
17                                                           BRADLEY J. SHARP IN SUPPORT OF
                                                             ENTRY OF FINAL ORDER (1)
18                                                           DISMISSING CHAPTER 11 CASE, (2)
                                                             DISMISSING ADVERSARY PROCEEDING,
19                                                           AND (3) APPROVING DISTRIBUTION TO
                                                             LIBERTY ASSET MANAGEMENT
20                                                           CORPORATION

21                                                           Date:    August 20, 2019
                                                             Time:    11 :00 a.m.
22                                                           Place:   Courtroom 1568
                                                                      255 East Temple Street
23                                                                    Los Angeles, CA 90012

24

25

26

27

28
              I, Bradley D. Sharp, declare as follows:
                                                         1
      DOCS LA:323873.1 52593/003
 Case 2:15-bk-27769-ER            Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                Desc
                                   Main Document    Page 2 of 21


 1            1.       I am the Plan Administrator for Liberty Asset Management Corporation ("Liberty")
 2   under the First Amended Chapter 11 Plan ofLiquidation dated January 31, 2018 (the "Liberty
 3   Plan")[Exhibit A to Liberty Doc. No. 609]. On June 18, 2018, the Liberty Plan was confirmed by
 4   order of this Court in Case Number 2:16-bk-13575 [Liberty Doc. No. 665]. The Liberty Plan went
 5   effective on July 2, 2018. [Liberty Docket No. 678.] As Plan Administrator, I am the sole
 6   representative of the Liberty Estate. [Liberty Plan [Docket No. 609], at Article VIl(D)(l).]

 7            2.       I am authorized to file this declaration on behalf of Liberty pursuant to the terms of
 8   the Liberty Plan, and in support of the entry of the Final Order(]) Dismissing Chapter 11 Case, (2)
 9   Dismissing Adversary Proceeding and (3) Approving Distributions to Liberty Asset Management
10   Corporation (the "Final Dismissal Order").
11            3.       On August 19, 2019, counsel to the Debtor contacted my attorney by an email which
12   stated the following, "We are filing the final MOR. I cut the checks as identified in the attached
13   MOR, with the Liberty wire being done when the order is entered. Lisa Skaist from my office will
14   be attending the hearing. You should advise the court about it all being done." A copy of the email
15   and the August Monthly Operating Report (the "August MOR") that was attached (though has not
16   yet been filed) is attached as Exhibit A.

17           4.        Based on the August MOR, Debtor's counsel represents that the following fees are
18   owing by the Debtor and will be paid as follows (the "Final Fees"):
19                     (a) OUST 2019 Ql $650.00
20                     (b) OUST 2019 Q2 $650.00
21                     (c) OUST 2019 Q3: $10,400.00

22                     (d) Grobstein Teeple LLP Fees for 3/2018-8/2019: $39,602.50
23                     (e) Ian Landsberg Fees for June 2019: $3,309.00
24                     (f) Ian Landsberg Fees for July 2019: $400.00

25                     (g) Ian Landsberg Fees for August 2019: $3,900.00
26            5.       Debtor's counsel also indicates that after paying all of the Final Fees, a remaining
27   balance of $4,061,588.39 will be available for distribution to Liberty (the "Final Liberty
28   Distribution").

                                                           2
     DOCS LA:323873.1 52593/003
                    Case 2:15-bk-27769-ER             Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57           Desc
                                                       Main Document    Page 3 of 21


                    1            6.       Based on the representations in the August MOR and subject to the OUST verifying

                    2   that the amount of the fees owing to the OUST is correct, the Plan Administrator has no objection to

                    3   the dismissal of the chapter 11 case pursuant to the terms of the Interim Dismissal Order and the

                    4   REVISED Final Dismissal Order, a redlined copy of which is attached hereto as Exhibit B. A clean

                    5   copy of the REVISED Final Dismissal Order has been separately lodged.

                    6            I declare under penalty of perjury under the laws of the United States of America that the

                    7   foregoing is true and correct.

                    8            Executed this :2dday of August, 2019 at Los Angeles, California.

                    9
                   10

A,.
                   11                                                Brad
..J
..J
gJ                 12
.,z
0       <
        i
od
.J      e:::;"'    13
::c:
Ill     <
        u
t":5
C,      "'......
        ...
                   14
z       0
~       z
        <
Cl'l
~       s          15
~
::::>
::c:
c.>                16
<
~


                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                                                                            3
                        DOCS LA:323873. l 52593/003
Case 2:15-bk-27769-ER   Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57   Desc
                         Main Document    Page 4 of 21




                                               EXHIBIT A
         Case 2:15-bk-27769-ER                    Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                         Desc
                                                   Main Document    Page 5 of 21

Gini Downing

Subject:                                     FW: Crystal
Attachments:                                 August 2019 MOR.PDF

Importance:                                  High




From: Ian Landsberg [mailto:ilandsberg@sklarkirsh.com]
Sent: Monday, August 19, 2019 5:25 PM
To: Erin Gray
Cc: Ian Landsberg
Subject: Crystal

We are filing the final MOR. I cut the checks as identified in the attached MOR, with the Liberty wire being done when
the order is entered. Lisa Skaist from my office will be attending the hearing. You should advise the court about it all
being done.


     IAN S. LANDSBERG
     PARTNER


     SKLAR
      KIRSH
     1880 Century Park East
     Suite 300
     Los Angeles, California 90067
     310.845.6416 MAIN
     310.929.4469 FAX
     ILANDSBERG@SKLARKIRSH.COM
     WWW.SKLARKIRSH.COM

CONFIDENTIALITY NOTICE: This e-mail transmission, and any documents, files or previous e-mail messages attached to it may contain confidential
information that is legally privileged. If you are not the intended recipient, or a person responsible for delivering it to the intended recipient, you are
hereby notified that any disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is STRICTLY
PROHIBITED. If you have received this transmission in error, please immediately notify the sender. Please destroy the original transmission and its
attachments without reading or saving in any manner. Thank you, Sklar Kirsh, LLP.




                                                                              1
           Case 2:15-bk-27769-ER                          Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                                Desc
                                                           Main Document    Page 6 of 21
                                                  UNITED STATES DEPARTMENT OF JUSTICE
                                                  OFFICE OF THE UNITED STATES TRUSTEE
                                                     CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                              CHAPTER 11 (BUSINESS)
   Crystal Waterfalls, LLC
                                                                                                    Case Number:             2:15-bk-27769-ER

___________________                                                           Debtor(............
                                                                                       s).
                                                                                                    Operating Report Number:
                                                                                                    For the Month Ending:
                                                                                                                                                45
                                                                                                                                   August 31, 2019

                                                    I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (GENERAL ACCOUNT*)

I. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  11,821,653.31

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                        7,701,153.42
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                    4, 120,499 .s9   I
4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing                                                                                                 0.00
   Accounts Receivable - Pre-filing                                                                                                  0.00
   General Sales                                                                                                                     0.00
   Other (Specify)                                                                                                                   0.00
   **Other (Specify)

    TOTAL RECEIPTS THIS PERIOD:                                                                                                                                   o.oo I
5. BALANCE:                                                                                                                                              4,120,499.89     I
6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)
   Disbursements (from page 2)
                                                                                                    1--------0.-00--,1  4,120,499.89

    TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                  4,120,499.89     I
7. ENDING BALANCE:                                                                                                                           II                   0.00    II
8. General Account Number(s):

    Depository Name & Location:                                                                     Crystal Waterfalls LLC
                                                                                                    Park Inn Covina #5520


• All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
     to whom, tenns, and date of Court Order or Report of Sale.
• **This amount should be the same as the total from page 2.
                                                                                 Page 1 of 10
             Case 2:15-bk-27769-ER                          Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                                   Desc
                                                             Main Document
                                                  TOTAL DISBURSEMENTS              Page 7 FOR
                                                                      FROM GENERAL ACCOUNT of 21
                                                                                              CURRENT PERIOD

    uate
 mm/dd/yyyy            Check Number                       Payee or DIP account                                                        Pumose                           Amount
   8/15/2019       -                      United States Trustee                                             20191 1 1 Fees                                         $         650.00
   8/15/2019       -                      United States Trustee                                             20191 •2 Fees                                          $         650.00
   8/15/2019       -                      United States Trustee                                             2019( >3 Fees                                          $      10.400.00
   8/15/2019       -                      Grobstein Teeple LLP                                              AccountiDJ~ Fees (March 2018 - August 2019)            $      39.602.50
   8/15/2019       -                      Ian Landsberg                                                     Legal Fees (June 2019)                                 $       3,309.00
   8/15/2019       -                      Ian Landsberg                                                     Legal Fees (July 2019)                                 $         400.00
   8/15/2019       -                      Ian Landsberg                                                     Legal Fees (August 2019)                               $       3,900.00
   8/15/2019       -                      Libertv                                                           Final creditor oavment                                 $   4,061,588.39




                                                                                                                                TOTAL DISBURSEMENTS THIS PERIOD:       4,120,499.89
• Fill m amo\Dlts m this colwnn irthey are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount• colwnn wdl
be filled in for you.
•• Fill in amounts in this colwnn if they are DISBURSEMENTS to outside payees; the •amount• colwnn will be filled in for you.




                                                                                                Page 2 of 10
            Case 2:15-bk-27769-ER                             Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57        Desc
                                                               Main Document    Page 8 of 21
                                                                   GENERAL ACCOUNT
                                                                 BANK RECONCILIATION

                               Bank statement Date:                   8/31/2019               Balance on Statement:      $0.00
                                                                  --------
Plus deposits in transit (a):
                                                                           Deposit Date          Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                o.oo 1
Less Outstanding Checks (a):
                     Check Number                                          Check Date             Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                o.oo 1
Bank statement Adjustments:
Explanation of Adjustments-



INew owner CC settlements

ADJUSTED BANK BALANCE:                                                                                                   $0.001
• It is acceptable to replace this form with a similar form
.. Please attach a detailed explanation of any bank statement adjustment



                                                                               Page 3 of 10
           Case 2:15-bk-27769-ER                        Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                    Desc
                                                          Main Document   Page 9 of 21
                                                      I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                               (Provide a copy of monthly account statements for each of the below)


                                                                       General Account:                     =====O=.O=O::::!.l!j
                                                                                                      1!:::11




    *Other Accounts:


       *Other Monies:
                                                         **Petty Cash (from below):                                           o.oo I
TOTAL CASH AVAILABLE:                                                                                                                  II          0.00   II

Petty Cash Transactions:
        Date                                 Purpose                                                             Amount




TOTAL PETTY CASH TRANSACTIONS:                                                                                                                     o.oo I


• Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
•• Attach Exhibit Itemizing all petty cash transactions



                                                                              Page 4 of 10
          Case 2:15-bk-27769-ER                Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                   Desc
                     II.   STATUS OF PAYMENTS TOMain Document
                                                SECURED               Page 10 of 21
                                                        CREDITORS, LESSORS
                            AND OTHER PARTIES TO EXECUTORY CONTRACTS

                                                                       Post-Petition
                            Frequency of Payments                   payments not made
 Creditor, Lessor, Etc.           (Mo/Qtr)        Amount of Payment     (Number)                     Total Due             Note




                                                                              TOTAL DUE:                         0.00


                                             III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                                                         Gross Sales Subject to Sales Tax: _ _ _ ____;o;.;..O;;..;O;....
                                                                       Total Wages P a i d : - - - - - - -

                                                    Total Post-Petition                           Date Delinquent
                                                     Amounts Owing Amount Delinquent               Amount Due
                           Federal Withholding
                           State Withholding
                           FICA- Employer's Share
                           FICA- Employee's Share
                           Federal Unemployment
                           Sales and Use


                                          TOTAL:                0.00                      0.00




                                                                           Page 5 of 10
            Case 2:15-bk-27769-ER                              Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                                      Desc
                                                                Main Document    Page 11 of 21
                                         IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                                              *Accounts Payable                   Accounts Receivable
                                                                                                Post-Petition                Pre-Petition     Post-Petition
                                                                    30 days or less                        0.00                        0.00              0.00
                                                                      31 - 60 days                         0.00                        0.00              0.00
                                                                      61 - 90 days                         0.00                        0.00              0.00
                                                                     91 - 120 days                         0.00                        0.00              0.00
                                                                    Over 120 days                          0.00                        0.00              0.00
                                                                          TOTAL          :I                    o.oo 11                 o.oo       I      0.00

                                                                 V.INSURANCECOVERAGE

                                                                                                                                                                          Premium
                                                                                                                                                                            Paid
                                                                                              Frequency of                   Amount of                Policy Expiration   Through
                                                           Name of Carrier                 Payments (MolQtr)                 Coverage                       Date           (Date)
                       General Liability               Cal Capital Ins Co                  Q                                                -      NIA                    NIA
                 Worker's Compensation                 Worker's Compensation               M                                                -      NIA                    NIA
                               Casualty                Cal Capital Ins Co                  Q                                                -      NIA                    NIA
                                Vehicle                Cal Capital Ins Co                  M                                                -      NIA                    NIA
               Others:


                                              VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                           (TOTAL PAYMENTS)

Quarterly Period                  Total                                                                                                                Quarterly Fees
 Ending (Date)                Disbursements                   Quarterly Fees                      Date Paid                 Amount Paid                 Still Owing
US Trustee                                                             4,875.00                    19-Feb-2016                  4,875.00                          0.00
US Trustee                                                             4,875.00                    30-Mar-2016                  4,875.00                          0.00
US Trustee                                                              6,500.00                    30-Jun-2016                 6,500.00                          0.00
US Trustee                                                              6,500.00                    11-0ct-2016                 6,500.00                          0.00
US Trustee                                                              6,500.00                    30-Jan-2017                 6,500.00                          0.00
US Trustee                                                             4,875.00                      7-Feb-2017                 4,875.00                          0.00
US Trustee                                                            13,000.00                     3-May-2017                 13,000.00                          0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                                                                                                                  0.00
                                                                          47,125.00                                               47,125.00                       0.00

• Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the coun. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                                         Page 6 of 10
            Case 2:15-bk-27769-ER                           Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                               Desc
                                                             Main Document    Page 12 of 21
                                                      VII SCHEDULE OF COMPENSATION PAID TO INSIDERS

                                                                                        Date of Order                                         Gross
                                                                                         Authorizing                                     Compensation Paid
                           Name oflnsider                                               Compensation      *Authorized Gross Compensation During the Month




                                                   VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS

                                                                                        Date of Order
                                                                                         Authorizing                                      Amount Paid
                           Name of Insider                                              Compensation               Description           During the Month




• Please indicate how compensation was identified in the order (e.g. Sl,000/week, $2,500/month)




                                                                                           Page 7 of 10
              Case 2:15-bk-27769-ER                              Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                       Desc
                                                                  Main Document    Page 13 of 21
                                                           IX. PROFIT AND LOSS STATEMENT
                                                                   (ACCRUAL BASIS ONLY)

                                                                                    Current Month       Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                                            4,832,233.30
   Less: Returns/Discounts
                                                                                ______
                                                           Net Sales/Revenue ..._                                    4,832,233     I
Cost of Goods Sold:
  Beginning Inventory at cost
  Purchases
  Less: Ending Inventory at cost
                           Cost of Goods Sold (COGS)
                                                                             --------
Gross Profit                                                                                                         4,832,233     I
    Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders
  Payroll - Other Employees                                                                                           1,388,036
  Payroll Taxes                                                                                                         191,326
  Other Taxes (Itemize)
  Depreciation and Amortization
  Rent Expense - Real Property                                                                                         577,196
  Lease Expense - Personal Property                                                                                      8,820
  Room Department Expense                                                                                              677,707
  Administrative and General                                                                                           674,432
  Insurance                                                                                                            204,700
  Real Property Taxes                                                                                                  321,920
  Sales and Marketing Dept                                                                                              94,706
  Telephone & IT                                                                                                       108,845
  Utilities                                                                                                            357,145
  Franchise Fees                                                                                                       282,783
  Management Fees                                                                                                      144,952
  Repairs and Maintenance                                                                                              139,692
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)                                                                                796
  Owners Expense                                                                                                        104,485
  Total FFE Reserve                                                                                                       9,618
                              Total Operating Expenses._______                                                        5,287,160    I
                                      Net Gain/(Loss) from Operations..___ _ _ _ _ _ _ _ _ _ _ _(__4_54__,9_2_6_.)!

Non-Operating Income:
  Interest Income                                                0.00
  Net Gain on Sale of Assets (Itemize)                           0.00
  Other (Sale of Hotel)                                                       11,478,135
                           Total Non-Operating income._!_ _ _ _ _o_.o_o_______1...:l,_47_8...;.,_I3_5_,!

Non-Operating Expenses:
  Interest Expense                                               0.00           0.00
  Legal and Professional (Itemize)                               0.00           0.00
  Other (Itemize)                                                0.00           0.00
                         Total Non-Operating Expenses!...__ _ _ _o_.o_o_________o_.o_o_,I

NET INCOME/(LOSS)                                                                                   0                11,023,209    II
                                                                                    Page 8 of 10
(Attach cxlubit listing all itemizations required above)
        Case 2:15-bk-27769-ER            Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                 Desc
                                          Main Document    Page 14 of 21
                                           X. BALANCE SHEET
                                           (ACCRUAL BASIS ONLY)

ASSETS                                                        Current Month End

  Cash in Debtor's Counsel's Trust Account
  Unrestricted Cash Cathay Bank not managed by IHR
  Restricted Cash
  Accounts Receivable
  Inventory
  Notes Receivable
  Prepaid Expenses
  Other (Itemize) - Guest Ledger
                                   Total Current Assets

Property, Plant, and Equipment
Accumulated Depreciation/Depletion
                      Net Property, Plant, and Equipment

Other Assets (Net of Amortization):
   Due from Insiders
  Other (Itemize)
                                       Total Other Assets

TOTAL ASSETS                                                                       II                II
LIABILITIES
Post-petition Liabilities:
   Accounts Payable
   Accrued Taxes
   Accrued Payroll
   Accrued Property Taxes
   Accrued Management Fees
   Accrued Expense
   Secured Debt
   Other (Itemize)
                           Total Post-petition Liabilities

Pre-petition Liabilities:
   Secured Liabilities                                               41,058,114
   Priority Liabilities                                                 795,252
   Unsecured Liabilities                                              6,023,834
   Other (Itemize)
                             Total Pre-petition Liabilities                             41,s11,200 I
TOTAL LIABILITIES                                                                       41,s11,200 I

EQUITY:
  Pre-petition Owners' Equity                                           361,850
  Post-petition Profit/(Loss)                                          (454,927)
  Direct Charges to Equity                                          (47,784,123)
TOTAL EQUITY                                                                            (47,877,200)!
                                                           Page 9 of 10
TOTAL LIABILITIES & EQUITY                                                         II            (O)I!
      Case 2:15-bk-27769-ER            Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                       Desc
                                        Main Document    Page 15 of 21
                                               XI. QUESTIONNAIRE


                                                                                                               No       Yes
1.   Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as
     have been authorized by the court? If "Yes", explain below:                                               x


                                                                                                               No       Yes
2.   Has the debtor-in-possession during this reporting period provided compensation or remuneration
     to any officers, directors, principals, or other insiders without appropriate authorization? If "Yes",
     explain below:                                                                                            x


3.   State what progress was made during the reporting period toward filing a plan of reorganization


4.   Describe potential future developments which may have a significant impact on the case:

5.   Attach copies of all Orders granting relief from the automatic stay that were entered during the
     reporting period.
                                                                                                               No       Yes
6.   Did you receive any exempt income this month, which is not set forth in the operating report? If
     "Yes", please set forth the amounts and sources of the income below.                                      x




I,   Howard Grobstein,
     declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-
     possession operating report and that the information contained herein is true and complete to the
     best of my knowledge.




      Date                                            Page 10 of 10                Principal for debtor-in-possession
Case 2:15-bk-27769-ER   Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57   Desc
                         Main Document    Page 16 of 21




                                               EXHIBITB
      Case 2:15-bk-27769-ER                                Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                 Desc
                                                            Main Document    Page 17 of 21




       Jeremy V. Richards (CA Bar No. I02300)
       Gail S. Greenwood (CA Bar No. 169939)
  2    Erin Gray (CA Bar No. 157658)
  3
       PACHULSKI STANG ZIEHL & JONES LLP
       IO I00 Santa Monica Blvd., 13th Floor
  4    Los Angeles, California 90067-4100
       Telephone: 310/277-6910
  5    Facsimile: 310/201-0760
       Email: jrichards@pszjlaw.com
  6            ggreenwood@pszjlaw.com
  7            egray@pszjlaw.com

  8    Attorneys for Bradley D. Sharp, Plan Administrator under
       the Confirmed First Amended Chapter 11 Plan of
  9    Liquidation Dated January 31, 2018 for Liberty Asset
       Management Corporation
 IO
 11                                     UNITED STA TES BANKRUPTCY COURT
 12                                       CENTRAL DISTRICT OF CALIFORNIA
 13                                                 LOS ANGELES DIVISION
 14
      In re:                                                     Case No.: 2:15-bk-27769-ER
 15
      CRYSTAL WATERFALLS, LLC,                                   Chapter 11
116                                                              (PROPOSED) REVISED FINAL ORDER (1)
                     Debtor and Debtor In Possession.
 17                                                              DISMISSING CHAPTER 11 CASE, (2)
                                                                 DISMISSING ADVERSARY PROCEEDING,
 18                                                              AND (3) APPROVING DISTRIBUTION TO
                                                                 LIBERTY ASSET MANAGEMENT
 19                                                              CORPORATION

 20                                                              Date:    August 20, 2019
                                                                 Time:    11:00 a.m.
 21                                                              Place:   Courtroom 1568
                                                                          255 East Temple Street
 22                                                                       Los Angeles, CA 90012

 23
 24             This Court, having reviewed and considered the Declaration of Bradley D. Sharp in Support

 25    of Entry of Final Order (I) Dismissing Chapter 11 Case, (2) Dismissing Adversary Proceeding and

 26    (3) Approving Distribution to liberty Asset Management Corporation (the "Declaration"), the
      fupplemental_Declaration o(Bradley D. Sharp in Support o[Entry o[Final Order (I) Dismissing .... _. /
                                                                                                              .-1 Formatted: Font: Jtallc
 27
 28    Chapter I I Case (2) Dismissing Adversary Proceeding and (3) Approving Distribution to liberty


       DOCS LA-323.504 l S2S9J/OOJJ,)QCG b Ujl?fO' 1 PfOJ '9Ql
     Case 2:15-bk-27769-ER                               Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                                      Desc
                                                          Main Document    Page 18 of 21




                                                                                 .                                            ,,{ Formatted: Underline
     Asset Management Corporation (the ·~upplemental _Declaration"), _the Order Approving Motion/or __ . /                      ------------------J
 2   Structured Dismissal ofChapter I I Case (Docket No 478) (the "Initial Dismissal Order") previously
 3   entered by this Court, and finding that all of the Conditions Precedent to dismissal in the Initial
 4   Dismissal Order have been satisfied and the BJ Appeal I has been fully and finally resolved, and
 5   other good cause appearing therefore,
 6            It is hereby ORDERED:
 7             I.        This chapter 11 case is dismissed pursuant to the terms of this Order and the Initial
 8   Dismissal Order, which is incorporated by this reference.
 9            2.         The adversary proceeding known as Liberty Asset Management Corporation v.
10   Crystal Waterfalls, LLC, Golden Bay Investments, LLC and Lucy Gao (2: 16-ap-01145) is dismissed.
II            3.         The Oeeter shall pay the R:esielual Preeeeels ia the ameunt en                                te
12   the Plan AElmiaistFeter fer Lieert) Asset Managemeat Cerperatien within 3 eusiness Elays efthe
13   eatry ef this Order.
14            3.
                                                                .       ..                               .
                         The Debtor shall pay the following wtthm 3 days of the entry ofth1s Order (the "Final··
                                                                                                                            ---·i Formatted: PldgBody, Indent: Left: O", First llne: o.s"
15   Fees") and shall file its final report with the OUST on that same date:
16                            a. (a) OUST 2019 01 $650.00
17                            b. (b) OUST 2019 02 $650.00
18                            c {c} OUST 2019 03: $10 400.00
19                            d. {d) Grobstein Teeple LLP Fees for 3/2018-8/2019: $39,602.50
20                           e. {e) Ian Landsberg Fees for June 2019: $3 309.00
21                            f.   {O Ian Landsberg Fees for July 2019: $400.00

22                            g. {g} Ian Landsberg Fees for August 2019: $3 900.00
23            4.         The Debtor shall pay the Residual Proceeds in the amount of $4,061 588.39 {the
                                                                                                                              ,,{ Formatted: Underline
24   ·~Final Liberty Distribution") to the_ Plan_Administrator for Liberty Asset_Management_Comoration ____ , /
25   within 3 business days of the entry of this Order.
26
27
28   1 Capitalized   terms not defined in this Order have the meanings given to them in the Initial Dismissal Order.
                                                                    2
     pocs   LA-323SIH 3 S2593/003DQCS I qm1111 Jlf!.11'001
     Case 2:15-bk-27769-ER                            Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57           Desc
                                                       Main Document    Page 19 of 21




              4.       The Dehter shall pay$_ _ _ _ _ te the OUST en aeeeunt ef the Final OUST
 2   f:ees ·.vithin 3 h:usiness days efthe eatry efthis Order and shall file its final repert with the OUST ea
 3   that same date.
 4            5.       Notwithstanding the provisions of Bankruptcy Code section 349(b), the orders
 5   entered during the course of this case (including any orders entered in adversary proceedings)
 6   and the transactions consummated during the course of this chapter 11 case shall remain in
 7   full force and effect.
 8
                                                            ###
 9

IO
II
12
13

14

15
16
17
18
19

20
21
22
23
24
25
26

27
28
                                                             3
     DOCS LA-323504 J 52593/QOlQQC& I Ui!H!>l HlS11il'QQ3
        Case 2:15-bk-27769-ER                    Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                      Desc
                                                  Main Document    Page 20 of 21


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): SUPPLEMENTAL DECLARATION OF
BRADLEY J. SHARP IN SUPPORT OF ENTRY OF FINAL ORDER (1) DISMISSING CHAPTER 11
CASE. (2) DISMISSING ADVERSARY PROCEEDING. AND (3) APPROVING DISTRIBUTION TO
LIBERTY ASSET MANAGEMENTCORPORATIONwill be served or was served (a) on the judge in chambers in
the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 20. 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                       ~ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) August 20. 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                       ~ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served}: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) August 20. 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

PERSONAL DELIVERY
Honorable Ernest M. Robles
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560
Los Angeles, CA 90012

                                                                                       D    Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 20, 2019                          Gini L. Downing                                       Isl Gini L. Downing
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF.SERVICE
DOCS LA:323873. l 52593/003
        Case 2:15-bk-27769-ER                    Doc 532 Filed 08/20/19 Entered 08/20/19 10:29:57                                      Desc
                                                  Main Document    Page 21 of 21


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF}:

Mailing Information for Case 2:15-bk-27769-ER

    •   Kyra E Andrassy kandrassy@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   Raymond H. Aver ray@averlaw.com, averlawfirm@gmail.com;ani@averlaw.com;katya@averlaw.com
    •   Lei Lei Wang Ekva/1 lekvall@swelawfirm.com,
        lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    •   John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    •   Ronald S Gellert rgellert@gsbblaw.com
    •   Barry S Glaser bglaser@swesq.com, erhee@swesq.com
    •   David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
    •   Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
    •   James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
    •   Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
    •   Ian Landsberg ilandsberg@sklarkirsh.com,
        lskaist@sklarkirsh.com;yalarcon@sklarkirsh. com;mmadden@sklarkirsh.com;ilandsberg@ecf.inforuptcy. com
    •   David W Meadows david@davidwmeadowslaw.com
    •   Charles Alex Naegele alex@canlawcorp.com, alexcr74753@notify.bestcase.com
    •   Amelia Puertas-Samara itcdbgc@edd.ca.gov, itcdgc@edd.ca.gov
    •   Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
    •   lsra Shah ishah@rwglaw.com, shahisra@gmail.com
    •   Paul R Shankman pshankman@jhindslaw.com, mduran@jhindslaw.com
    •   Rachel M Sposato rsposato@jhindslaw.com, mduran@jhindslaw.com
    •   Timothy F Umbreit tim@timumbreit.com
    •   United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
    •   Scott S Weitman colcaecf@weltman.com
    •   James S Yan jsyan@msn.com
    •   Hatty K Yip hatty.yip@usdoj.gov

2. SERVED BY UNITED STATES MAIL:

Dykema Gossett LLP
333 So. Grand Avenue, Suite 2100
Los Angeles, CA 90071

Shelby Ho a/k/a Tsai Luan Ho
126 Atherton Avenue
Atherton, CA 94027

Benjamin Kirk
2648 E Workman Ave #3001-263
West Covina, CA 91791

Robert A Lisnow
10866 Wilshire Blvd Ste 400
Los Angeles, CA 90024




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                 F 9013-3.1.PROOF .SERVICE
DOCS LA:323873.1 52593/003
